Mitchell, J.
The only question in this case is whether the evidence justified the decision of the trial court that plaintiff was entitled to a reformation of its deed to defendants, having in mind the rule that to entitle a party to such relief the proofs must be clear, satisfactory, and convincing, — that a mere preponderance of evidence will not suffice.
One Bjornstad (plaintiff’s grantor) .owned government lots 6 and 7 in section 25, and lot 4 in section 30, lot 4 lying immediately east of lots 6 and 7. He platted Sampson’s Woodland addition to Crookston as on lots 6 and 7, the east line of the addition being supposed and intended to be the line between those lots and lot 4, but, as staked out on the ground, the plat in fact extended, as has since been ascertained, from 40 to 75 feet eastward over upon lot 4. When the survey was made, stakes were stuck at the corners of the lots and blocks, including those on the east line of the plat. What was east of the platted portion was marked “Reserved for *337Park,” and was supposed to comprise the whole of lot 4. All of this property, both platted and unplatted, was subsequently conveyed to defendant, which had, prior to the deed in controversy, conveyed several of the lots on the east side of the plat to various parties, who had erected houses and made other improvements thereon.
The transaction between the parties to this suit was entirely conducted on behalf of the plaintiff by one Sampson, its president, and on behalf of the defendants by one Munch.
The evidence is very strong to the effect that what Sampson agreed and intended to convey was the unplatted portion of the land, he supposing that its west line was the west line of lot 4, or substantially so; that he so informed Munch, and pointed out to him the stakes on the east side of the plat as being the line of the land proposed to be sold and conveyed. Under this condition of things, the deed was executed, describing the premises as lot 4, which, for the reasons stated, includes from 40 to 75 feet of the platted ground. It is true the terms of the deed are stated according to the intent of both parties, but there was a mistake of both (taking the view of the facts most charitable towards Munch) in respect of the thing to which those terms applied, to wit, boundary.
What was intended was to convey the unplatted, and not any part of the platted, land, and they used the description they did because of their mistake in supposing that the west line of the unplatted land was the west line of lot 4. This was a mistake of fact which would justify a reformation of the deed. 2 Pom. Eq. § 853. The only other hypothesis is that Sampson was laboring under the mistake, and that Munch, knowing that fact, concealed the truth from him in order to secure a conveyance of land which he knew Sampson never intended or agreed to convey. This would be a case of a mistake of one party accompanied by fraud or inequitable conduct of the other party, which is also good ground for reformation of a written instrument. 3 Pom. Eq. § 1376.
Had the agreement been to convey lot 4, and had there been merely a mutual mistake as to its boundaries, this would have constituted no ground for a reformation of the deed. But, assuming the presence of good faith on the part of Munch, it seems to us that there was ample proof of mutual mistake; that is, that there was *338a meeting of the minds of both parties — an agreement actually entered into — that it was the unplatted land that was to be conveyed, but that they used the description they did because of a mistake in respect to the land to which that description applied. With knowledge of the existence of the improvements made by plaintiff’s grantees on several of the lots on the east side of the plat, it is hardly possible that Munch could have honestly believed that he was buying, or that Sampson intended to sell, those lots.
Order affirmed.
Buck, J., absent, sick, took no part.
(Opinion published 59 N. W. 294.)